 BORO BURGLAR ALARM CO.Boro Burglar Alarm Company and Local 3, Interna-tional Brotherhood of Electrical Workers, AFL-CIOCentral Electric Alarms, Incorporated and Local 3,International Brotherhood of Electrical Workers,AFL-CIO. Cases 29-CA-5286 and 29-CA-5287January 24, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 19, 1977, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent Central ElectricAlarms, Incorporated, filed exceptions and a sup-porting brief, and the General Counsel filed a brief inreply.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs,' and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, exceptthat the remedy is modified so that the interest is tobe computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Central ElectricAlarms, Incorporated, Brooklyn, New York, itsofficers, agents, successors, and assigns shall take theaction set forth in the Administrative Law Judge'srecommended Order, except that the attached noticeshall be substituted for that of the AdministrativeLaw Judge.IT IS FURTHER ORDERED that the complaint in Case29-CA-5286 be, and it hereby is, dismissed in itsentirety.I Respondent Central has requested that the hearing be reopenedcontending its president, who represented Respondent at the hearing, didnot understand the importance of certain evidence as an attorney wouldhave and failed to present it. We deny the request since Respondentexpressly waived the right to appear by counsel at the beginning of thehearing and voluntarily elected to be represented by its president who wasaccorded considerable leeway in presenting Respondent's case and cross-examining witnesses. Tred-Air of California, Inc., 193 NLRB 672 (1971); AirTransport Equipment, Inc., 190NLRB 377 (1971).2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).234 NLRB No. 58APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives you asemployees, certain rights including the rights to self-organization; to form, join, or help unions; tobargain collectively through a representative of yourown choosing; to act together for collective bargain-ing or other mutual aid or protection; or to refrainfrom any or all such activities.Accordingly, we give you these assurances:WE WILL NOT threaten to have you blackballedfrom employment because of your union activi-ties. Nor will we do anything which interfereswith any of your rights set forth above.WE WILL NOT refuse to hire you nor will wedischarge you or take any other reprisal againstyou because you join, support or are sympatheticto any labor organization.WE WILL NOT in any other manner interferewith; restrain, or coerce our employees in theexercise of rights guaranteed in Section 7 of theAct.WE WILL offer to hire Max Weintraub and WEWILL make up all pay he lost as the result of therefusal to hire him, with interest, subject tocertain limitations set forth in this Decision.CENTRAL ELECTRICALARMS, INCORPORATEDDECISIONSTATEMENT OF THE CASEJOHN F. CoRBLEY, Administrative Law Judge: A hearingwas held in this case on April 11 and 12, 1977, at Brooklyn,New York, pursuant to a charge filed' (in Case 29-CA-5286) by Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO (hereinafter referred to as the Unionor the Charging Party), on November 2, 1976, which wasserved by registered mail on Respondent Boro on or aboutNovember 2, 1976; a charge (in Case 29-CA-5287) whichwas filed by the Union on November 2, 1976, and servedby registered mail on Respondent Central on or aboutNovember 2, 1976; an order consolidating cases, com-plaint, and notice of hearing issued by the RegionalDirector for Region 29 on December 16, 1976, which wasserved on Respondents by registered mail on December 18and 20, 1976; and an amended consolidated complaint andnotice of hearing (hereinafter referred to, simply, as thecomplaint) issued by the Regional Director for Region 29on March 11, 1977, which was thereafter served onRespondents on March 15 and 17, 1977.389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint, which was further amended on therecord at the hearing, alleges that Respondent Central hasviolated Section 8(a)(1) of the Act by threatening employ-ees with reprisals for their union activities and that bothRespondents violated Section 8(a)(l) and (3) of the Act byrefusing to hire Max Weintraub since August 1976 becauseof his leadership in union activities and because he engagedin other protected concerted activities. In their answers tothe complaint, the Respondents have denied the commis-sion of any unfair labor practices.For reasons which appear hereinafter I find and con-clude that Respondent Central has violated the Actessentially as alleged in the complaint. As to RespondentBoro, I shall recommend that the unfair labor practiceallegations against it be dismissed.At the hearing the General Counsel and RespondentBoro were represented by counsel. All parties were givenfull opportunity to examine and cross-examine witnesses,to introduce evidence and to file briefs. At the conclusionof the hearing the General Counsel and both Respondentspresented oral argument. Subsequent to the hearing a briefhas been received from the General Counsel which hasbeen considered.Upon the entire record 1in this case including the brief, Imake the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSRespondent Boro is and has been at all times materialherein a corporation duly organized under and existing byvirtue of the laws of the State of New York.Respondent Central is and has been at all times materialherein a corporation duly organized under and existing byvirtue of the laws of the State of New York.National Guardsmen Systems Company, herein calledGuardsmen, is and has been at all times material herein adivision of Equity Leasing Corporation, a corporation dulyorganized under and existing by virtue of the laws of theState of New York.At all times material herein Respondent Boro hasmaintained its principal office and place of business at 900Coney Island Avenue, Borough of Brooklyn, city and Stateof New York, herein called the Boro Brooklyn plant, whereit is and has been at all times material herein engaged inthe installation and servicing of electric alarms and burglaralarms for commercial and residential customers.At all times material herein Respondent Central hasmaintained its principal office and place of business at2744 Atlantic Avenue, Borough of Brooklyn, City andState of New York, herein called the Central Brooklynplant, where it is and has been at all times material hereint Errors in the transcript have been noted and corrected.I I so find as to Respondent Central, on the basis of the admissions ofLouis Stabiner, former president of Respondent Central. While Stabinersent the Association a letter, dated September 21, 1976, purporting to resignfrom the Association, this is a date after the unfair labor practices withwhich Central is charged. However, even after that date Central continuedto abide by the Association's latest contract with the Union (effective fromJune 1,. 1974, to May 31, 1977) until the sale of Central's stock and assets toEquity Leasing on or about February 1, 1977. Since the sale, Central's newowners and management have assumed the contract for the two mechanicsthey still employ.engaged in the installation and servicing of electric alarmsand burglar alarms for commercial and residential custom-ers.At all times material herein Guardsmen has maintainedits principal office and place of business at 555 FifthAvenue, Borough of Brooklyn, city and State of New York,where it is and has been at all times material hereinengaged in the installation and servicing of electric alarmsand burglar alarms for commercial and residential custom-ers.At all times material herein Equity Leasing Corporationhas maintained its principal office and place of business at40 W. 15th Street, Borough of Manhattan, city and State ofNew York.On or about January 31 or February 1, 1977, EquityLeasing Corporation purchased all of Respondent Cen-tral's capital stock from Dorothy Stabiner, wife of LouisStabiner.On or about January 31, 1977, Equity Leasing Corpora-tion purchased from Respondent Central its vehicles, muchof its equipment and its accounts, goodwill, physicalinventory, and its service obligations.On or about January 31 or February 1, 1977, Respon-dent Central moved its operations from its Brooklyn plantlocated at 2744 Atlantic Avenue to 555 Fifth Avenue,Brooklyn, New York.Since January 31 or February 1, 1977, Equity LeasingCorporation has operated Respondent Central as a whollyowned subsidiary of Equity Leasing Corporation.Since January 31 or February 1, 1977, RespondentCentral has at times done business under the name CentralAlarms, Incorporated, and has at other times done businessunder the name National Guardsmen/Central Alarms.At all times material herein Respondent Boro andRespondent Central have been members of and have beenrepresented for the purposes of collective bargaining by theElectric Alarm Trade Association, Incorporated, an em-ployer association -hereinafter referred to, simply, as theAssociation -which, inter alia, represents various NewYork State alarm industry employers for the purposes ofcollective bargaining with the Union.2In representing its employer-members including Respon-dents Boro and Central, the Association has negotiatedwith the Union for many years and, on the basis of suchnegotiations, has arrived at a series of collective-bargainingagreements. In each such negotiation (the most recentbeing in 1974), the Association has bargained for a singlecontract binding upon all of its employer-members includ-ing Respondents Boro and Central.There is no showing that Stabiner sent a letter to the Union withdrawingfrom the Association nor has the Union ever released Central from itsobligation under the contract. Even if Stabiner's letter to the Associationcould be considered an attempt to withdraw from the Association'smultiemployer collective-bargaining unit without the required notificationto, or agreement from, the Union, such attempt was ineffective since it wasnot made at an appropriate time for such withdrawal but rather occurredduring the life of the contract which still had 8 months to run. RetailAssociates, Inc., 120 NLRB 388, 395 (1958).390 BORO BURGLAR ALARM CO.In these circumstances, I conclude that the Association isa single employer within the meaning of Section 2(2) of theAct.3During the year preceding the issuance of the complaint,at least one member of the Association -New YorkMerchants Protection Company, the business of which was99 percent devoted to commercial customers -purchasedover $50,000 worth of goods and supplies from concernslocated outside the State of New York, which goods andsupplies were transported from out of the State to saidcompany-member's place of business in New York. Alsoduring 1976 the gross volume of business of this sameemployer exceeded $500,000.Inasmuch as the Association is a single employer withinthe meaning of the Act and since at least one employer-member of the Association is subject to the Board'sjurisdiction on the basis of the Board's retail standard4orits nonretail standard,5it follows that the entire Associa-tion, including each of its members such as RespondentsBoro and Central, is an employer engaged in commerce orin an industry affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.6II. THE LABOR ORGANIZATIONThe Union is an organization in which employeesparticipate and are admitted to membership and the Unionexists for the purpose, in substantial part, of collectivebargaining with employers concerning grievances, wages,hours, and other terms and conditions of employment.s I,accordingly, conclude that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Synopsis of the CaseMax Weintraub has been employed in the burglar alarmindustry over 25 years as a journeyman mechanic. For 5 or6 years preceding August 31, 1976, he had been workingfor Certified Burglar Alarm, which went out of business atthat time. Certified had been a member of the Association.Weintraub learned that Certified was going out of businessseveral weeks before the event. This case deals with theallegations that he was discriminatorily refused employ-ment by Respondent Boro and Respondent Central inAugust or September 1976 and with the further allegationof certain threats by Respondent Central in September1976.B. Weintraub's Union ActivitiesWeintraub has been a member of the Union since 1945.For the past 20 years he has been a union advisory boardmember. From 1960 to 1965 he was the secretary of theUnion's burglar alarm division and for approximately 10years preceding the hearing he was the chairman of thatsame division. As chairman he has been responsible on a3 E.g., Broward County Carpenters' District Council (Broward BuildersExchange), 122 NLRB 1008 (1959).4 Carolina Supplies and Cement Co., 122 NLRB 88 (1958).a Siemons Mailing Service, 122 NLRB 81 (1958).6 Operating Engineers Local Union No. 3, AFL-CIO (California Associa-tion of Employers), 123 NLRB 922 (1959).liaison basis to handle problems which have arisen inAssociation shops between an Association member-em-ployer and the employees. He was chief spokesman for theUnion in negotiations leading to some three or fourcontracts with the Association over the same period. Hewas also spokesman for the Union in the handling ofgrievances which arose between it and any Associationmember-employer.During the negotiations in 1974 -for the last contractentered into prior to the events in question here -theAssociation was represented by Kimmel (also RespondentBoro's attorney) and by officials of various Associationmembers including Mendick, Glass, Rubin, and Stenzie.Stenzie, who was an alternate member of the Associationteam in 1974, is the president of Respondent Boro. Stenziewas a regular member of the Association negotiating teamin the 1971 negotiations with the Union.The relationship between the Union and the Associationover a period of years has been less than cordial. In themid-1960's there were at least two strikes, one of whichlasted 4 weeks and involved a dispute over the Union'sdemand to drop from a 40-hour to a 35-hour workweek, ademand which the Union eventually won. There was also amid-contract employee walkout in about 1970 in a disputeover subcontracting of unit work by Association employer-members.The Union has also taken adamant positions in thehandling of grievances. In one such grievance meeting inapproximately May 1976, two principal items were on theagenda:(a) The request by Stabiner, president of RespondentCentral, for replacement of his union steward, AnthonyDatre.(b) A complaint raised, in part, by Weintraub himselfthat Thompson Burglar Alarm Co., another Associa-tion employer-member, was hiring employees not re-ferred by the Union and that these employees wereworking for Thompson on a nonunion basis.The Union with Weintraub as its spokesman turned downStabiner's request to replace Datre on the ground thatDatre was doing a good job enforcing working conditionsunder the Union's contract with the Association and wasalso trying to protect the job of a longtime Centralemployee who was suffering an emotional upset. Stabinerhad complained that Datre was attempting to overrideStabiner's authority.In respect to the Thompson matter, Paul Thompson, aThompson official, reluctantly attended the session, admit-ted hiring two nonunion men and promised to removethem from the payroll.87 The Union's business representative, Paul J. Keim, credibly so testified.a The 1974-77 collective-bargaining agreement contains a nondiscrimi-natory referral provision.391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Weintraub's Unsuccessful Attempts to ObtainEmployment From Respondent BoroAs previously noted, Weintraub had been employed byCertified Burglar Alarm some 5 or 6 years as a journeymanmechanic. Certified was sold on August 31, 1976, to twoother companies. At the time of its demise, Certifiedemployed four mechanics -Weintraub, Sowetsky, Rotun-do, and Rallo. Sowetsky and Rotundo were hired by theother companies immediately and Rallo eventually. Wein-traub has not subsequently obtained any permanentemployment.Weintraub was aware that Certified was going out ofbusiness sometime before this actually occurred, hence hisefforts to obtain other employment began no later thanearly August 1976. At that time he went to Boro's officewhere he spoke with Stephen Stenzie, the son of the ownerand principal, Raymond Stenzie. The senior Stenzie wasout of the office at the time. Weintraub told Stephen thatWeintraub was looking for a job. Stephen suggested thatWeintraub return at a later time to speak with Raymond.Weintraub then left.9Within a few days, or on or about August 9, 1976,Weintraub returned to Boro where Weintraub spoke withRaymond Stenzie, Boro's principal operating officer.l°Weintraub asked Stenzie for a job. Stenzie told Wein-traub that business was down and Stenzie said that he onlyneeded someone on a temporary basis. Stenzie said that ifhe were going to hire anyone (permanently) it would be anapprentice and Stenzie pointed out that he had been afterWeintraub (in Weintraub's union division chairman capac-ity) to get an apprentice card for an apprentice to work forBoro. Stenzie added that he started all of his men off asapprentices and that an apprentice was what he wanted -not a mechanic.Weintraub replied that it was the Union's policy not toissue cards for new people while journeymen were out ofwork (as Weintraub was about to be). Weintraub said that9 These findings are based on the credible testimony of Stephen in thisregard and the credible testimony of Raymond that Raymond did not speakwith Weintraub on that occasion. For his part Weintraub testified that hespoke with both Stephen and Raymond on this occasion. I discreditWeintraub's testimony that he spoke with Raymond during this visit.Weintraub appeared to vacillate somewhat in his testimony on the point andit is more probable, contrary to Weintraub's discredited testimony, that hewould not visit within a week to speak to Raymond -as he undisputedlydid, which will appear -after, as Weintraub claimed, Raymond Stenzieturned him down for a job during their alleged interview on this firstoccasion.'o The complaint alleges, Respondent Boro's answer admits, and I findthat Raymond Stenzie is and has been at all times material herein thepresident of Respondent Boro acting on its behalf and an agent thereof.:d The findings as to this incident are based primarily on the credibletestimony of Weintraub as not denied by Stenzie. I credit Stenzie that hementioned that he was only looking for a temporary employee. Weintraubdid not deny that Stenzie said this -Weintraub said he did not recall thisstatement. I do not credit Stenzie's testimony that he offered Weintraubtemporary employment, which Weintraub credibly denied. Weintraub'sdenial is bolstered by the fact that Weintraub has -since August 1976 -taken at least two temporary jobs from other employers in the Association-thus indicating his willingness to work on that basis, if a temporary jobwas offered and if such was the only job available. Weintraub's failure toask for the temporary job -which, as Stenzie stated to Weintraub at thetime, was the only job available -is explained by Weintraub's testimonythat he did not believe any statement by Stenzie that Stenzie did not need apermanent journeyman since Weintraub thought (mistakenly) that Stenziehe understood that Boro had lost two mechanics recentlyand had not replaced them. Stenzie insisted that businesswas bad and that he could not hire anyone else. Weintraubdid not believe him. Although, as I have found, Stenzie hadmentioned that he needed someone on a temporary basis,Stenzie did not offer Weintraub this temporary job andWeintraub did not ask for it."At about this same time in the early part of August 1976,the Union's business representative, Keim, returned a callfrom Stenzie. When Keim spoke with Stenzie, Stenzieasked Keim for a permanent card for an apprentice. Keimrefused on the ground that the Union was going to haveseveral journeymen unemployed (because Certified wasgoing out of business) hence Keim was not issuing newcards to anyone. Keim then named the four people to beunemployed including Weintraub and Sowetsky and askedStenzie if Stenzie could use one of them. Stenzie told KeimStenzie was interested in Sowetsky, because the latter was agood man. This, apparently, ended the conversation, butSowetsky never reported to Stenzie, having obtainedemployment from one of the companies which had boughtout Certified.12Towards the latter part of August, while Rallo wasdriving Weintraub home in a Certified vehicle, Weintraubtold Rallo that Weintraub had spoken to the job steward ofBoro. Weintraub said that the steward informed Weintraubthat Boro needed a journeyman and that Weintraub wassure Boro could use Rallo. Weintraub opined to Rallo thatthe reason Boro was not hiring Weintraub himself wasbecause of Weintraub's position with the Union and theproblems it brought about. Rallo replied that he would gosee Stenzie.On or about August 16, or about a week after Stenziespoke with Weintraub on August 9, Rallo went to Boro'soffice. He spoke with Raymond Stenzie and asked Stenziefor a job. Stenzie said that Boro had need for a temporaryemployee and he offered Rallo a job on that basis. Therewas no discussion whether the job might become perma-had lost two men in the past year -West and Plunkett -who had not beenreplaced. West had, in fact, been replaced by Lanza before the events inquestion here. While Plunkett, who left Stenzie in June 1976, had not beenreplaced as of August 9, 1976, Stenzie had hired Manzi, a shopman, in Juneand had, undisputably, sought an apprenticeship card from the Union(which Manzi eventually received) beginning at that time.At one point in his testimony Weintraub stated that Stenzie pointed outthat Stenzie was seeking a temporary card for an apprentice whereas,elsewhere, as I have found, Weintraub testified that Stenzie said that whatStenzie really wanted was an apprentice or helper. The implication of thislatter testimony is, of course, that Stenzie wanted a helper on a permanentbasis -an implication supported by the fact that he had already hiredManzi and eventually got an apprenticeship card for Manzi. Hence, Iconclude that Stenzie did not tell Weintraub that Stenzie wanted atemporary card for an apprentice but that Weintraub was confused aboutwhat Stenzie really said. Stenzie's actual statement was, as I have found, thathe wanted a temporary journeyman and an apprentice -the latter, byimplication, on a permanent basis.12 These findings are based on a composite of the testimony of Keim andStenzie in this regard which was not essentially in disagreement except as tothe nature of the apprenticeship card which, according to Keim, wasrequested as a temporary card but, according to Stenzie, was requested aspermanent. I credit Stenzie that he said permanent card, because, per Keim,the Union does not issue temporary cards -a fact which must have beenknown to Stenzie who has been in business since at least 1950 and hasrepresented the Association in bargaining negotiations with the Union offand on for years. Further, Stenzie has since obtained a card for anapprentice, Paul Manzi, in October 1976, as will appear.392 BORO BURGLAR ALARM CO.nent. Rallo accepted the offer and began work on August26, 1976.At the time of the hearing in April 1977, Rallo was stillemployed by Boro. During Rallo's employment with Boro,Rallo has filled in for one permanent employee, RichardDamm, who was on sick leave for a month in Novemberand December 1976.In October 1976, Stenzie received from the Union anapprenticeship card for Paul Manzi, who had been workingfor Respondent since June 1976 as a shopman, which is anonunit job.Concluding Findings as to BoroBefore proceeding to analyze the case against Boro,certain additional facts must be found and consideredwhich bear on Weintraub's unsuccessful efforts to obtainemployment from Stenzie in August 1976.As noted, Plunkett left Boro in June 1976 and was notthen replaced by a journeyman. Raymond Stenzie prompt-ly hired a helper, Manzi, for whom he immediately soughtto obtain a union apprenticeship card. As Weintraubtestified, Stenzie prefers to start off new employees asapprentices. Stenzie could not get a card for Manzi nor usehim in unit work until October. In the meantime, Stenziehad a predictable buildup of work backlog due to thevacations of his regular staff. To alleviate the situationStenzie asked the Union beginning in June 1976 to referhim a journeyman for temporary employment.3TheUnion referred him an individual by the name of Katz tobegin after July 4, but Katz never arrived -instead takinga job with Central. The Union also recommended anindividual by the name of Sussel. Stenzie refused Susselbecause Sussel was also in business for himself, hence, inStenzie's judgment, a competitor. The Union then recom-mended an individual by the name of Vincent. Vincent wasacceptable to Stenzie but never showed up to work forBoro, apparently because Vincent preferred to work forThompson, another Association employer, previously re-ferred to.14When Keim told Stenzie in August that the fourjourneymen employed by Certified were soon expected tobe available after Certified ceased operations and Stenzietold Keim he would take, or was interested in, Sowetsky,Stenzie did not specify whether he would take Sowetsky forpermanent or temporary work. Sowetsky, as I have found,later went to work elsewhere and never reported to Boro.On or about August 9, 1976, when Weintraub spoke withStenzie, Stenzie told Weintraub that he, Stenzie, preferredto start his employees off as apprentices and an apprentice13 I so find based on the credible testimony of Stenzie in this regard. I donot credit the testimony of Keim that Stenzie did not ask Keim for thereferral of a journeyman on a temporary basis in June, July, or August 1976.For Keim earlier testified that Stenzie did ask Keim for a temporarysummer replacement in June. The General Counsel later attempted torehabilitate Keim on the point by asking Keim the leading question whetherKeim had earlier testified that Stenzie asked Keim "in June of 1976 ... fora temporary union card for an apprentice" which Keim answered in theaffirmative. His credibility on the point is destroyed -not bolstered -because he gave no such prior testimony about such a request for atemporary apprentice card in June 1976. Keim had rather testified thatStenzie asked Keim for a referral "for a temporary man" in June 1976. Nordo I believe Keim's further testimony, to be adverted to infra, that he neverreferred any journeyman to Stenzie that summer. I reject the latterwas what Stenzie wanted as a (permanent) employee atthat time. Further Stenzie was still attempting to get anapprenticeship card for Manzi. Stenzie also told Weintraubthat Stenzie would nonetheless take on a journeyman on atemporary basis at that time.When Rallo was hired by Stenzie later in August, Rallowas hired on a temporary basis. Although Rallo continuedto be employed by Stenzie at the time of the hearing inApril, this was due at least in part to his replacement of aBoro employee, who was out on Workmen's Compensationin the late fall of 1976. Moreover, Weintraub himselftestified, and I find, that in this industry many jobs whichwere given out as temporary have become permanent.In October 1976, Stenzie eventually succeeded in obtain-ing an apprenticeship card for Manzi.From the foregoing it is clear that Stenzie's position sinceJune 1976 and at all times thereafter was consistent. Thatis, Stenzi sought an apprentice and finally obtained a cardfor one -and he sought a journeyman on a temporarybasis and ultimately hired one on such basis. It is in thecontext of the foregoing that the General Counsel's primafacie showing must be evaluated.As I have held, and as both Stenzie and Weintraubtestified, Stenzie made it clear to Weintraub in theirinterview on or about August 9, 1976, that Stenzie wouldnot hire Weintraub on a permanent basis. Further, as Ihave held, Stenzie told Weintraub that Stenzie had tempo-rary work for a journeyman. While, as I have also found,Stenzie did not offer Weintraub this temporary job, this isnot the question with which we are concerned in this case.The threshold question is whether Stenzie turned downWeintraub for any job which Weintraub appliedfor. There isno credible probative evidence that Weintraub applied fora temporary job as journeyman. Weintraub simply walkedout of Boro's office when Stenzie told him the onlyavailable journeyman's job was a temporary one. Wein-traub never asked for it, apparently because of his positionthat Stenzie was not telling him the truth when Stenzie saidno permanent job for a journeyman was then open.Accordingly, I conclude that the General Counsel hasfailed to establish the essential element of the complaintthat Stenzie refused to hire Weintraub. That is -sinceStenzie had no permanent job to offer at the time -Stenzie cannot be faulted for refusing Weintraub whatStenzie did not have. And, while Stenzie told Weintraub ofthe temporary opportunity, Weintraub did not apply for it.I therefore find that Respondent Boro did not refuse tohire Weintraub, hence I do not reach or pass upon thetestimony not only because of the foregoing contradiction but becauseneither Keim nor Weintraub (who also handled referrals) denied the specific(but unsuccessful) referrals from the Union credibly testified to by Stenzie,which will appear. Further, Weintraub testified on rebuttal that he could not'recall" any such temporary referral request by Stenzie -which, of course,falls short of a denial that temporary referral requests were made. Finally, asto Keim, and totally aside from my foregoing comments about histestimony, his demeanor on the stand was characterized by a degree ofuncertainty.14 These specific incidents are based on the credible testimony of Stenziein this regard. To the extent the testimony of Keim is contrary I do notcredit it. In any event, Keim did not deny these specific referrals (he was notasked).393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion of whether Boro may or may not have maintainedan animus against Weintraub's union activities.15In view of all the foregoing, I shall recommend that theunfair labor practice allegations of the complaint againstBoro be dismissed.D. Weintraub's Unsuccessful Efforts To ObtainEmployment With Respondent CentralOn or about August 26, 1976, Respondent Central's thenpresident, Stabiner, advised Union Steward Anthony Datreat Central that Central needed another mechanic andStabiner asked Datre to have a journeyman referred fromthe Union.16Datre responded that Datre would do so assoon as possible.The Union's custom under the referral provisions of itscontract was for the steward to forward such referralrequests to Union Business Representative Paul Keim orits burglar alarm division chairman, Weintraub. Datrethereafter spoke with both Keim and Weintraub andlearned that Weintraub was available.On or about August 31, 1976, Datre reported back toStabiner at the shop. Datre told Stabiner that Datre had aman for Stabiner. When Stabiner asked who this was,Datre replied that it was Weintraub. Stabiner rejoined thatStabiner would not hire Weintraub. Datre asked why.Stabiner explained that, "Max is a troublemaker." Stabinercontinued that he would not hire Weintraub, that no oneelse wanted to hire Weintraub, and that Weintraub hadmade his own bed and would have to sleep in it. Stabinerwent on that Weintraub was a boss and that Central hadno room for another boss. When Datre asked Stabiner toexplain, Stabiner stated that Weintraub conducted unionbusiness on company time and was always talking when heshould be working. Datre said this was not true and thatDatre understood that Weintraub was an excellent employ-ee and further understood that an ex-employer, King ofCertified, had contacted Stabiner and recommended Wein-Is Stenzie's conversation with Weintraub on this occasion belies suchanimus, in any event. Thus, if Stenzie had been opposed to hiring Weintraubfor a temporary journeyman'sjob -the onlyjourneyman'sjob available -Stenzie would not have mentioned the existence of that job to Weintraub.1s The initial complaint alleges, Respondent Central's answer admits,and I find, that Louis Stabiner was and had been at all times material hereinthe president of Respondent Central acting on its behalf and an agentthereof.17 Stabiner must have been concerned with Weintraub's union activities,generally, because the only probative evidence that Weintraub conductedunion business on company time is Weintraub's own testimony that he hasdone so for only about 2 or 3 hours over a 4-to-5-year period.1s These findings are based on the credible and undisputed testimony ofDatre in this regard as partially corroborated by Maiorana, another formerCentral employee, who recalled that in a single incident (not two as I havefound) Stabiner refused Datre's request to hire Weintraub because Stabinerconsidered Weintraub a troublemaker, said that Weintraub was blackballedand threatened that Datre would be next.I credit Datre's version because Datre's considerably greater certainty asto details and dates (Maiorana only remembered that it occurred in the fallof 1976) and the fact that Datre, as steward, was testifying in respect to amatter involving his responsibility as a iteward (to initiate referral requests).Stabiner, a nonlawyer, represented himself at the hearing despite my offerto him of an opportunity to retain counsel. He also testified on his ownbehalf and on behalf of the General Counsel. When testifying on his ownbehalf he complained that certain remarks he had made to the GeneralCounsel in October 1976 in an unsigned, unsworn statement were notbrought out at the hearing. He did not testify, however, in respect to theincidents described by Datre and in part by Maiorana. He limited histraub. Stabiner stated that Stabiner did not believe therecommendation and only believed what he saw. Thisapparently ended the conversation, which was witnessedby employees McNamara and Katz.It is obvious, and I find, that Stabiner was telling Datrethat Stabiner considered a "troublemaker" to be someoneinvolved in union affairs, that Stabiner did not desire toemploy such an individual, and that Stabiner did notbelieve any other Association employer would either.'7Further bearing on Stabiner's use of the word "trouble-maker" to describe Weintraub was Stabiner's obviousreaction to Weintraub's position as union spokesmanseveral months before in rejecting Stabiner's grievancewhich sought to have Datre removed as Central's Unionsteward. That the Datre matter still rankled Stabiner willbe made yet more patent by what follows.In September 1976, the Union was seeking to have theAssociation agree to the Union's proposal for a rotationsystem whereby unemployed journeymen would replacethe Association members' employees I day per week andthus share their employment.About a week after the August 31, 1976, exchange justdescribed, that is, on or about September 7, 1976, Stabinerspoke with Datre in the presence of several other unitemployees and asked Datre whether he thought that theUnion was "going to shove this rotation down our throats"and whether Datre thought this was right. Datre turnedand responded by asking whether Stabiner thought that itwas "right that the employers should blackball MaxWeintraub." Stabiner replied, "Yes, he is blackballed andyou're next on the list, Tony." 18Also, on or about September 7, 1976, Weintraub himselfwent and asked Stabiner for a job. Stabiner told WeintraubCentral had no room for Weintraub.'9Other than the general denials of his answer to thecomplaint, his attack on the credibility of General Coun-sel's witnesses Datre and Maiorana -who testified as totestimony to a description of what he told the General Counsel at the timethe unsigned, unsworn statement was given by him. This means, of course,that he has not presented any contrary testimony as to the incidentstheuselves. While Stabiner later affirmed the truth of certain other parts ofthis statement, his affirmation was limited to the remarks thereon concern-ing his own feelings as to Weintraub. However -again -he did not affirmthe remarks in the statement which dealt with the incidents recounted byDatre and Maiorana.In his closing statement Stabiner attacked the credibility of Datre andMaiorana as being that of disgruntled former employees who havesubsequently formed their own business to "raid" Central's former custom-ers. I reject this contention. While both Datre and Maiorana have beenunemployed since Central was sold to Equity Leasing and are predictablyupset by that circumstance, the fact remains that their testimony isundisputed. They did attempt to form their own business and werecontacted by some of Central's former customers. But they have beenunsuccessful in getting a business going according to the only evidence inthe record on these matters -their testimony. Stabiner also attackedDatre's testimony on the ground that Datre said employee McNamara wasa witness to the September 7 "blackball" conversation, whereas McNamarwas on leave at the time. Here again the only evidence in the recordregarding McNamara's being absent is Datre's own testimony correcting hisearlier testimony when Stabiner showed Datre what purported to be thepayroll record for that week (which payroll was not placed in evidence).Datre's ready correction of his testimony was consistent with the sincerityand candor which both he and Maiorana otherwise demonstrated on thestand. I conclude that both testified credibly and to the best of their ability.19 Weintraub credibly so testified without dispute.394 BORO BURGLAR ALARM CO.certain events found above (which occurred on August 31and September 7, 1976), and his claims as to his feelingsregarding Weintraub, Stabiner offered no defense to theallegations of the complaint against him.His answer's denial, of course, serves no purpose otherthan to put the General Counsel to the burden of provingthe complaint against him.Credibility matters have already been disposed of.Stabiner's claims in respect to his somewhat favorablefeelings for Weintraub do not meet the General Counsel'sproof. Thus, Stabiner affirmed a prior statement by him inthe General Counsel's investigation that there was aresentment against Weintraub among the Association'smembers because of Weintraub's support for the Unionbut that Stabiner never heard anyone say that Weintraubshould not be hired or that he should be squeezed out ofthe industry. Stabiner also said he would hire Weintraub ifa job were available but would hire others first because hedid not like Weintraub's personality. Stabiner concludedthat he had heard Weintraub performed his work well. But,despite this lukewarm testimony in Stabiner's favor, thereis no dispute as to what Stabiner told Datre in the presenceof other employees on August 31 and September 7, 1976.In the light of said statements on those dates, as well asStabiner's prior conflicts with Weintraub on union matters-the most recent being Stabiner's unsuccessful grievancein the spring of 1976 -it is clear that Stabiner refused tohire Weintraub on August 31, 1976, and thereafter onSeptember 7, 1976, because of Weintraub's support for theUnion and that Respondent Central thereby violatedSection 8(aXI) and (3) of the Act.2By Stabiner's threat in the presence of several employeeson September 7, 1976, to have his active union steward,Datre, blackballed just as Weintraub had purportedly beenblackballed -because of Weintraub's union activities, asStabiner had explained the week before to Datre -Respondent Central has unlawfully interfered with, re-strained, and coerced employees in the exercise of theirrights to support a union, as guaranteed by Section 7 of theAct, and Respondent Central has thereby violated Section8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Central, set forth in sectionIII, above, occurring in connection with its operations andthose of the Association described in section 1, above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYThe recommended Order will contain the conventionalprovisions for cases involving unlawful discrimination in20 Cf. Chef Nathan Sez Eat Here, Inc., 181 NLRB 159 (1970). enfd. 434F.2d 126 (C.A. 3).It is well settled that an applicant for employment is an employee withinthe meaning of the Act. Briggs Manufacturing Company, 75 NLRB 569, 570(1947); Phelps Dodge Corp. v. N.L. R.., 313 U.S. 177 (1941).violation of Section 8(aX3) and (1) of the Act with certainmodifications dictated by the circumstances of this case.This will require Respondent Central to cease and desistfrom the unfair labor practices found and to post a noticeto that effect which will also state the affirmative actionwhich Respondent Central will be required to take toremedy its unlawful refusal to hire Weintraub. Normally,Respondent Central would be required to offer Weintraubimmediate and full employment in the position he wasdenied on August 31, 1976, and September 7, 1976, withbackpay less net earnings but plus interest from the date hecould have begun employment (September 1, 1976) until hewould be offered employment under the terms of thisOrder, as previously described. However, inasmuch as thestock in Respondent Central -although it is still acorporate entity engaged in the same business as before -was sold on or about January 1, 1977, or February 1, 1977,with some employees being laid off (e.g., Datre andMaiorana) at that time, it is unclear whether Weintraubwould have likewise been laid off for economic or othernondiscriminatory reasons unrelated to the discriminationfound above. Hence, it shall be left to the compliance stageof the proceeding for the making of the determinationwhether Weintraub would have been laid off on or aboutFebruary 1, 1977, or whether he would have remainedthereafter to work for Central's new owners.If it is determined that Weintraub would have remainedin Central's employ after the foregoing date or if Centralhas since hired any new employees, Respondent Centralshall offer him immediate and full employment in the sameposition in which he was unlawfully denied employment asaforesaid, if necessary, laying off any new hires. If he is notentitled to employment because of failure of satisfaction ofeither of these conditions, Respondent Central shall estab-lish a preferential hiring list with his name at the top and heshall be offered the next journeyman's job which becomesavailable. In any event, Respondent Central shall makeWeintraub whole for any loss of earnings he may havesuffered by reason of the discrimination against him bypayment to him of the sums of money equal to amounts hewould have earned from September 1, 1976, to February 1,1977, if his employment would have ended for nondiscrimi-natory and economic reasons on that date. If it would notthen have ended, backpay will also run from February 1,1977, to the date of his offer of employment, as condition-ally required above. If he would have been laid off onFebruary 1, 1977, and the new hire of any other employeehas been made since, his backpay will recommence on thedate of the first such new hire of another employee. Anyand all backpay due under the Order will be computed ona quarterly basis in the manner established by the Board inFK W. Woolworth Company, 90 NLRB 289 (1950), andinclude interest at the rate of 6 percent as prescribed in IsisPlumbing & Heating Co., 138 NLRB 716 (1962).21It will also be recommended in view of the nature of theunfair labor practices in which Respondent has engaged(see N. LR. B. v. Entwistle Mfg. Co., 129 F.2d 532, 536 (C.A.21 The conditions attaching to Weintraub's reinstatement and backpayrights under the terms of this Order are similar to those set forth in ananalogous situation by the Board in Calcite Corporation. 228 NLRB 1048(1977).395 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4, 1941), that Respondent Central be ordered to cease anddesist from infringing in any manner upon the rightsguaranteed employees by Section 7 of the Act.CONCLUSIONS OF LAW1. The Association, including its employer-members,such as Respondents Central and Boro, is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By refusing to hire Max Weintraub because of hisunion activities on August 31, 1976, and September 7, 1976,Respondent Central has violated Section 8(aX1) and (3) ofthe Act.4. By threatening employees on September 7, 1976, tohave them blackballed from employment because of theirunion activities, Respondent Central has violated Section8(a)(1) of the Act.5. Respondent Boro has not violated Section 8(aXl)and (3) of the Act as alleged in the complaint.6. The unfair labor practices found above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER22Respondent Central Electric Alarms, Inc., sometimesdoing business as National Guardsmen/Central Alarms,Brooklyn, New York, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discouraging membership in, activities in behalf of,or sympathies toward Local 3, International Brotherhoodof Electrical Workers, AFL-CIO, or any other labororganization, by discriminating in regard to hire or tenureof employment or in any other manner in regard to anyterm or condition of employment of any of Respondent's22 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.employees in order to discourage union membership,activities, or sympathies.(b) Threatening employees that they will be blackballedfrom employment because of their union activities or inany other manner interfering with, restraining, or coercingemployees in the exercise of rights guaranteed in Section 7of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Max Weintraub employment in the position inwhich he has been denied employment, or a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, as if he had been hired andbegan work on September 1, 1976, or place him on apreferential hiring list and make him whole for any loss ofearnings he may have suffered, said offer of employment(or placement on a preferential hiring list) and backpay tobe subject to the limitations and conditions set forth in TheRemedy section of the Administrative Law Judge's Deci-sion herein.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records, and reports and all other recordsnecessary to analyze the employment rights and backpaydue under the terms of this Order.(c) Post at its place of business in Brooklyn, New York,copies of the attached notice marked "Appendix."23Copies of this notice on forms provided by the RegionalDirector for Region 29, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that such notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 29, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS HEREBY ORDERED that the complaint herein be, andit hereby is, dismissed to the extent it alleges any unfairlabor practices not found herein.23 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."396